Exhibit 10.31

STOCK APPRECIATION RIGHTS AGREEMENT

Non-transferable

GRANT TO

 

 

 

 

(“Grantee”)

by Genuine Parts Company (the “Company”) of Stock Appreciation Rights

with Respect to

[                    ]

shares of its common stock, $1.00 par value (the “SARs”)

having a base value of $         per share (the “Base Value”)

pursuant to and subject to the provisions of the Genuine Parts Company 2006
Long-Term Incentive Plan (the “Plan”) and to the terms and conditions set forth
on the following page (the “Terms and Conditions”).

Unless vesting is accelerated in accordance with the Plan or in the discretion
of the Committee, the SARs shall vest (become exercisable) in accordance with
the following schedule:

 

Continued Employment after Grant Date

   Percent of SAR  Shares
Vested  

Less than 1 Year

     0 % 

1 Year

     33 % 

2 Years

     33 % 

3 Years

     34 % 

IN WITNESS WHEREOF, Genuine Parts Company has caused this Agreement to be
executed as of the Grant Date, as indicated below.

 

GENUINE PARTS COMPANY By:  

 

 

Its: Authorized Officer

Grant Date:  

 

Accepted by Grantee:  

 



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

1. Grant of SARs. Genuine Parts Company (the “Company”) hereby grants to the
Grantee named on Page 1 hereof (“Grantee”), under the Genuine Parts Company 2006
Long-Term Incentive Plan (the “Plan”) and on the terms and on conditions set
forth in this agreement (this “Agreement”), stock appreciation rights with
respect to the number of Shares indicated on page 1 hereof at the Base Value per
Share set forth on page 1 hereof (the “SARs”). Capitalized terms used herein and
not otherwise defined shall have the meanings assigned to such terms in the
Plan.

2. Base Value and Benefit. The Base Value of each SAR is equal to the Fair
Market Value of a share of Stock on the Grant Date. Each SAR entitles Grantee to
receive from the Company upon the exercise of the SAR an amount, payable in
shares of Stock, equal to the excess, if any, of (a) the Fair Market Value of
one share of Stock on the date of exercise, over (b) the Base Value per share.

3. Vesting of SARs. The SARs shall vest (become exercisable) in accordance with
the schedule shown on Page 1 of this Agreement. Notwithstanding the vesting
schedule, if Grantee’s employment terminates by reason of his or her death,
Disability or Normal Retirement, the SARs shall become fully vested and
exercisable as of such date of termination. Upon the effective date of a Change
of Control, all SARs held by Grantee shall become fully vested and exercisable.

4. Term of SARs and Limitations on Right to Exercise. The term of the SARs is a
period of ten years, expiring at 5:00 p.m., Eastern Time, on the tenth
anniversary of the Grant Date (the “Expiration Date”). To the extent not
previously exercised, the SARs will lapse prior to the Expiration Date upon the
earliest to occur of the following circumstances:

 

(a) 5:00 p.m., Eastern Time, on the Expiration Date.

 

(b) Three months after the termination of the Grantee’s employment with the
Company for any reason other than by reason of the Grantee’s death, Disability,
Early or Normal Retirement.

 

(c) Twelve months after the effective date of termination of the Grantee’s
employment with the Company by reason of Early Retirement.

 

(d) Four years after the effective date of termination of the Grantee’s
employment with the Company by reason of Disability or Normal Retirement.

 

(e) Four years after the date of the Grantee’s death, if the Grantee dies while
employed with the Company. Upon the Grantee’s death, the SARs may be exercised
by the Grantee’s beneficiary designated pursuant to paragraph 6 below.

The Committee may, prior to the lapse of the SARs under the circumstances
described in paragraphs (b), (c), (d) or (e) above, extend the time to exercise
the SARs. If the Grantee or his or her beneficiary exercises a SAR after
termination of employment, the SARs may be exercised only with respect to the
shares that were otherwise vested as of such termination.

5. Exercise of SAR. The SARs shall be exercised by written notice directed to
the Secretary of the Company or his or her designee at the address and in the
form specified by the Secretary from time to time. If the person exercising a
SAR is not Grantee, such person shall also deliver with the notice of exercise
appropriate proof of his or her right to exercise the SAR. Net shares are only
settled to a Computershare account.

6. Withholding. The Company or any employer affiliate has the authority and the
right to deduct or withhold, or require Grantee to remit to the employer, an
amount sufficient to satisfy federal, state, and local taxes (including
Grantee’s FICA obligation) required by law to be withheld with respect to any
taxable event arising as a result of the exercise of the SARs. The withholding
requirement may be satisfied, in whole or in part, at the election of the
Secretary, by withholding from the SAR Shares having a Fair Market Value on the
date of withholding equal to the minimum amount (and not any greater amount)
required to be withheld for tax purposes, all in accordance with such procedures
as the Secretary establishes.

7. Limitation of Rights. The SARs do not confer to Grantee or Grantee’s
beneficiary any rights of a shareholder of the Company unless and until Shares
are in fact issued to such person in connection with the exercise of the SARs.
Nothing in this Agreement shall interfere with or limit in any way the right of
the Company or any affiliate to terminate Grantee’s employment at any time, nor
confer upon Grantee any right to continue in the employment of the Company or
any affiliate.

8. Restrictions on Transfer and Pledge. No right or interest of Grantee in the
SARs may be pledged, encumbered, or hypothecated to or in favor of any party
other than the Company or an affiliate, or shall be subject to any lien,
obligation, or liability of Grantee to any other party other than the Company or
an affiliate. The SARs are not assignable or transferable by Grantee other than
by will or the laws of descent and distribution; provided, however, that the
Committee may (but need not) permit other transfers as permitted under the terms
of the Plan. The SARs may be exercised during the lifetime of Grantee only by
Grantee or any permitted transferee.

9. Restrictions on Issuance of Shares. If at any time the Committee shall
determine in its discretion, that registration, listing or qualification of the
Shares covered by the SARs, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition to the exercise of the
SARs, the SARs may not be exercised in whole or in part unless and until such
registration, listing, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Committee.

10. Plan Controls. The terms contained in the Plan are incorporated into and
made a part of this Agreement and this Agreement shall be governed by and
construed in accordance with the Plan. In the event of any actual or alleged
conflict between the provisions of the Plan and the provisions of this
Agreement, the provisions of the Plan shall be controlling and determinative.

11. Successors. This Agreement shall be binding upon any successor of the
Company, in accordance with the terms of this Agreement and the Plan.

12. Severability. If any one or more of the provisions contained in this
Agreement is invalid, illegal or unenforceable, the other provisions of this
Agreement will be construed and enforced as if the invalid, illegal or
unenforceable provision had never been included.

13. Notice. Notices and communications under this Agreement must be in writing
and either personally delivered or sent by registered or certified United States
mail, return receipt requested, postage prepaid. Notices to the Company must be
addressed to:

Genuine Parts Company

2999 Circle 75 Parkway

Atlanta, Georgia 30339

Attn: Secretary

or any other address designated by the Company in a written notice to Grantee.
Notices to Grantee will be directed to the address of Grantee then currently on
file with the Company, or at any other address given by Grantee in a written
notice to the Company.